Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-14 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 1/14/21 is acknowledged.
	Claims 10-14 are withdrawn from consideration as being directed to a nonelected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. (2015/0255258) in view of Tashiro et al. (2012/0148375).
	Nozawa discloses a substrate processing apparatus (title) having a rotary mounting table on which a wafer is rotated located therein (0002).  The wafers W are placed in the wafer placement units 113 which are arranged in the circumferential direction on the rotary table 112  and are subsequently processed (0060 and Figure 1).  However, the reference fails to teach holding in three points.
	Tashiro teaches a substrate processing apparatus (title) in which a substrate 14 is supported by a pin 17 at three points (0077).  It would have been obvious to utilize three points to hold a substrate in Nozawa with the expectation of success because Tashiro teaches of holding a substrate at three points in a substrate processing apparatus.
	Regarding claim 2, Nozawa teaches a notch (0174).

	Regarding claim 7, Tashiro teaches three points (0077) without any force.
	Regarding claim 8, Nozawa teaches a plurality of substrates (0007).
	Regarding claim 9, Nozawa teaches processing gases (0137-0141).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. (2015/0255258) in view of Tashiro et al. (2012/0148375) and further in view of Masuda (2017/0225906).  The combination of Nozawa/Tashiro fails to teach countervailing.
Masuda teaches a transfer apparatus (title) in which countervailing force is applied by a rod 25i in the holder unit 21b to prevent misalignment (0144-0146).  It would have been obvious to utilize a countervailing rod to prevent misalignment in the combination with the expectation of success because Masuda teaches of preventing misalignment using a rod.
Regarding claim 6, the applicant requires removing the substrate.  It is well known to remove a substrate from the apparatus after processing for use in the desired application.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art references fail to teach the insertion into the notch with respect to the substrate as required in claim 4.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        1/13/2021